OPINION
DOUGLAS, Judge.
This is an appeal from a conviction for the offense of robbery by firearms. The jury assessed punishment at fifty years.
Appellant’s sole complaint is that the evidence is insufficient to support the conviction.
The record reflects that at approximately 3:30 p. m. on June 25, 1971, appellant approached the cashier, Mrs. Marion Childs, at a Buddie’s Supermarket on Miller Street in Fort Worth and said, “This is a hold-up.” He then drew a pistol and took $545 in currency from the cashier. John Gorell testified that he observed the entire transaction and that the appellant pointed the gun at him. The police were notified and they immediately broadcast appellant’s description. Approximately six to eight blocks from the store appellant approached an unmarked police car and pulled his pistol on Detective Wright just as a broadcast was transmitted over the police radio. The appellant turned and fled. Other police units joined in pursuit. After an exchange of several shots during which appellant was wounded he dropped his pistol and surrendered. The money taken in the robbery was found on his person. A positive in-court identification of *882appellant was made by Mrs. Childs and Gorell.
We hold the evidence is sufficient to support the verdict.
No reversible error being shown, the judgment is affirmed.